                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




AUNJELL H.,1                                                          Case No. 3:18-cv-01440-SU

                       Plaintiff,
                                                                                  OPINION AND
       v.                                                                              ORDER

COMMISSIONER of Social
Security,

                  Defendant.
_________________________________________

SULLIVAN, United States Magistrate Judge:

       Plaintiff Aunjell H. brings this action pursuant to the Social Security Act (the “Act”), 42

U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of Social

Security (the “Commissioner”). The Commissioner partially denied plaintiff’s application for

Disability Insurance Benefits (“DIB”) under Title II of the Act. 42 U.S.C. § 401 et seq. For the


1
 In the interest of privacy, this Opinion and Order uses only the first name and initial of the last
name for non-governmental parties and their immediate family members.


Page 1 – OPINION AND ORDER
following reasons, this case is REVERSED and REMANDED for further proceedings consistent

with this Opinion and Order.

                               PROCEDURAL BACKGROUND

       Plaintiff protectively filed for DIB on July 30, 2014, alleging a disability onset date of

April 28, 2013. Tr. 15, 154-55.2 These claims were denied initially on October 14, 2014, and

upon reconsideration on February 9, 2015. Tr. 71-96. Plaintiff subsequently requested a hearing,

which was held on December 12, 2016, before Administrative Law Judge (“ALJ”) David

Johnson. Tr. 31-70. Plaintiff appeared and testified at the hearing, represented by counsel; a

vocational expert (“VE”), Ms. Gears, also testified. Id. On August 1, 2017, the ALJ issued

decision denying Plaintiff’s claim. Tr. 15-25. Plaintiff requested Appeals Council review, which

was denied June 1, 2018. Tr. 1-6. Plaintiff then sought review before this Court.3

                                 FACTUAL BACKGROUND

       Plaintiff was born in February 1982. Tr. 184. Plaintiff experiences disc degeneration,

radiculopathy, spondylosis, asthma, osteoarthritis, discectomy, laminectomy, and disc

bulge/herniation. Tr. 465, 600-01, 903, 907, 992, 995, 1065, 1134. She stopped working on

April 28, 2013, due to her conditions. Tr. 71. Plaintiff completed her GED and previously

worked as a collector, nurse assistant, general clerk, furniture salesperson, and fast food worker.

Tr. 58, 78, 171-72.

                                     LEGAL STANDARD

       The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.



2
 Citations “Tr.” are to the Administrative Record. (Docket No. 11).
3
  The parties have consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C.
§ 636. (Docket No. 6).


Page 2 – OPINION AND ORDER
Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). “Where the evidence as a

whole can support either a grant or a denial, [the court] may not substitute [its] judgment for the

ALJ’s.” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (citation omitted); see also

Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005) (holding that the court “must uphold the

ALJ’s decision where the evidence is susceptible to more than one rational interpretation”). “[A]

reviewing court must consider the entire record as a whole and may not affirm simply by

isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

2007) (quotation omitted).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986).         To meet this burden, the claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected . . . to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five-step process for determining whether a person

is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if

so, the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).

At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.”           Yuckert, 482 U.S. at 140-41; 20 C.F.R.




Page 3 – OPINION AND ORDER
§§ 404.1520(c), 416.920(c).     A severe impairment is one “which significantly limits [the

claimant’s] physical or mental ability to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c) &

416.920(c). If not, the claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the

Commissioner determines whether the impairments meet or equal “one of a number of listed

impairments that the [Commissioner] acknowledges are so severe as to preclude substantial

gainful activity.” Id.; 20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively

presumed disabled; if not, the analysis proceeds. Yuckert, 482 U.S. at 141.

       At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),

416.945(b)-(c). At the fourth step, the Commissioner determines whether the claimant can

perform “past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e).

If the claimant can work, he is not disabled; if he cannot perform past relevant work, the burden

shifts to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must

establish that the claimant can perform other work that exists in significant numbers in the

national economy.     Id. at 142; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f).          If the

Commissioner meets this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                    THE ALJ’S DECISION

       The ALJ first found that plaintiff met the insured status requirements of the Act through

December 31, 2018. Tr. 17. At step one, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged disability onset date. Id. At step two, the ALJ found

that plaintiff had these severe: radiculopathy, spondylosis, disc herniation, and asthma. Id. At




Page 4 – OPINION AND ORDER
step three, the ALJ found that plaintiff did not have an impairment or combination thereof that

met or equaled a listed impairment. Tr. 19. The ALJ then found that plaintiff had the RFC to

perform medium work with the following limitations: she cannot lift or carry more than 25

pounds occasionally; she cannot perform more than occasional stooping, crouching, or climbing

of ladders, ropes, or scaffolds; she cannot have concentrated exposure to extreme cold; and she

cannot be exposed to pulmonary irritants. Id. At step four, the ALJ found plaintiff unable to

perform her past relevant work. Tr. 23. At step five, considering plaintiff’s age, education, work

experience, and RFC, the ALJ found that plaintiff could perform the representative occupations

of office helper, mail clerk, and products assembler. Tr. 24. The ALJ therefore concluded that

plaintiff was not disabled. Tr. 25.

                                            ANALYSIS

       Plaintiff argues that the ALJ committed three errors: (1) he omitted her fibromyalgia in

the list of severe impairments at step two; (2) he improperly rejected plaintiff’s subjective

symptom testimony; and (3) he improperly evaluated the medical opinion evidence.

I.     Step Two Findings of Severe Impairments and Fibromyalgia

       Plaintiff first argues that the ALJ erred because he failed to find her fibromyalgia to be

severe at step two of the sequential analysis.

       At step two, the ALJ determines whether the plaintiff has a medically severe impairment

or combination of impairments, based upon medical evidence. Webb v. Barnhart, 433 F.3d 683,

687 (9th Cir. 2005); 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A severe impairment is

an “impairment or combination of impairments which significantly limits [the plaintiff’s]

physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c).

“An impairment is not severe if it is merely a ‘slight abnormality (or combination of slight




Page 5 – OPINION AND ORDER
abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

Webb, 433 F.3d at 686 (quoting Social Security Ruling (“SSR”) 96-3p, 1996 WL 374181 (July 2,

1996)). The threshold at step two is low: it is a “de minimis screening device used to dispose of

groundless claims.” Webb, 433 F.3d at 687 (alteration and quotation omitted). Where the

plaintiff meets this threshold, the ALJ continues with the sequential analysis, considering the

effect of all of the claimant’s impairments, whether severe or non-severe. SSR 96-8p, 1996 WL

374184 (July 2, 1996). Reversible error occurs only when a severe impairment excluded at step

two causes functional limitations not accounted for in the RFC. Lewis v. Astrue, 498 F.3d 909,

911 (9th Cir. 2007). Omissions at step two are harmless if the ALJ subsequently considered the

limiting effects of any omitted impairments. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

       On examination, Robert Young, M.D., found that plaintiff had twelve to fourteen “very

painful” trigger points commonly known for fibromyalgia. Tr. 325. While the Commissioner

points out that Dr. Young opined that Plaintiff’s history of recent lumbar laminectomy and

chronic insomnia might be contributing factors to her positive trigger point test, Dr. Young did

not cite these conditions as a cause of his findings.4 Id. The record contains further indicators of

fibromyalgia, including plaintiff’s reports of chronic fatigue, awakening at night in pain, and



4
  The Commissioner argues that plaintiff failed to satisfy the relevant Agency Ruling regarding
fibromyalgia. According to SSR 12-2p, Plaintiff was required to show:
        1. History of widespread pain in all quadrants of the body and axial skeletal pain that has
        persisted for at least three months;
        2. At least eleven positive tender points bilaterally and both above and below the waist;
        and
        3. Evidence that other disorders that could cause the symptoms or signs were excluded.
2012 WL 3104869, at *2-3 (July 25, 2012). The Commissioner argues that because Dr. Young
opined that plaintiff’s history of recent lumbar laminectomy and chronic insomnia might be
contributing factors to her positive trigger point test, plaintiff failed to satisfy the third prong of
SSR 12-2p. The Court disagrees. Dr. Young merely noted that plaintiff’s recent lumbar
laminectomy and chronic insomnia might contribute to, not cause, plaintiff’s positive trigger
point test.

Page 6 – OPINION AND ORDER
limited and unpredictable periods of productivity. Tr. 48, 186-93. Medical records also note

plaintiff’s fibromyalgia diagnosis as “ongoing.” See, e.g., Tr. 952, 955. The ALJ, however,

failed to mention plaintiff’s fibromyalgia in the step two analysis, or to consider any specific

fibromyalgia-related limitations in the RFC. Tr. 17-19. The ALJ’s failure to consider plaintiff’s

fibromyalgia at step two despite ample documentation of her fibromyalgia in the record therefore

constitutes harmful error. Lewis, 498 F.3d at 911; see also Amber Christine H. v. Comm’r, No.

6:18-cv-00215-BR, 2018 WL 6524283, at *6 (D. Or. Dec. 11, 2018) (“Here the ALJ failed to

determine whether Plaintiff’s fibromyalgia equals a Listing Impairment, whether any limitations

as a result of Plaintiff’s fibromyalgia would impact Plaintiff’s RFC, and how that impact would

affect findings at Step Four and Five of the sequential evaluation.”).

       Although plaintiff did not explicitly allege disability based on fibromyalgia, Tr. 171, this

does not absolve the ALJ of the obligation to have considered the condition, and its effects and

limitations, especially in conjunction with those the ALJ found to be plaintiff’s severe

impairments “While a ‘not severe’ impairment may not significantly limit an individual’s ability

to do basic work activities, it may—when considered with limitations or restrictions due to other

impairments—be critical to the outcome of a claim.” Celaya v. Halter, 332 F.3d 1177, 1182 (9th

Cir. 2003) (quoting SSR 96-8p, at *5, 1996 WL 374184 (July 2, 1996)). In Celaya, the ALJ’s

failure to consider the impact of obesity in other severe impairments was reversible error even

though the plaintiff had not explicitly raised obesity as a contributing factor to disability. Id.

“Given the potential effect of obesity on these conditions, the ALJ had a responsibility to

consider their interactive effect.” Id. Thus, the ALJ’s failure to even mention fibromyalgia in

the decision despite the ample evidence of its severity and effects on plaintiff was error, even

though plaintiff did not explicitly assert fibromyalgia as a basis for her claim of disability.




Page 7 – OPINION AND ORDER
         On remand, the ALJ shall consider plaintiff’s fibromyalgia at step two and incorporate all

fibromyalgia-related limitations into the RFC.

II.      Plaintiff’s Testimony

         Plaintiff next argues that the ALJ improperly rejected her subjective symptom testimony.

         When deciding whether to accept the subjective symptom testimony of a claimant, the

ALJ must perform a two-stage analysis. First, the claimant must produce objective medical

evidence of one or more impairments which could reasonably be expected to produce some

degree of symptoms, which plaintiff unquestionably did here. Lingenfelter v. Astrue, 504 F.3d

1028, 1036 (9th Cir. 2007). The claimant is not required to show that the impairment could

reasonably be expected to cause the severity of the symptoms, but only to show that it could

reasonably have caused some degree of the symptoms. Id. In the second stage of the analysis,

the ALJ must assess the claimant’s testimony regarding the severity of the symptoms. Id. The

ALJ must specifically identify the testimony he does not credit and must explain what evidence

undermines the testimony. Holohan, 246 F.3d at 1208. General findings are insufficient to

support an adverse determination; the ALJ must rely on substantial evidence. Id. In order to

discredit a plaintiff’s testimony regarding the degree of impairment, the ALJ must make a

“determination with findings sufficiently specific to permit the court to conclude that the ALJ did

not arbitrarily discredit claimant’s testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.

2002).

         Plaintiff testified that she was unable to work due to significant buttock pain and stabbing

pain down her right leg. Tr. 40. She testified that she must spend most of her day in a recliner.

Tr. 46, 187. She was unable to climb the stairs to her bedroom, could only sit in a car for fifteen

minutes, and occasionally required a cane for walking. Tr. 40, 45, 47.




Page 8 – OPINION AND ORDER
       The ALJ rejected plaintiff’s testimony.       Tr. 17-22.     First, he found her allegations

inconsistent with the record as a whole. Id. An ALJ may reject testimony that is inconsistent

with the medical and other evidence. Carmickle, 533 F.3d at 1161. Here, the ALJ noted

evidence that plaintiff regularly left the house to care for her disabled son, including attending

appointments at least five days per week. Tr. 41-43, 48. Plaintiff also was able to stack

firewood, work in the yard, and work on the roof of her home. Tr. 331, 779. After her one-hour

ride to the administrative hearing, Plaintiff reported that her back pain had not changed from

baseline. Tr. 51. This evidence explicitly contradicts plaintiff’s testimony and was therefore a

clear and convincing reason to reject plaintiff’s statements. Carmickle, 533 F.3d at 1161.

Because the ALJ provided at least one legally sufficient reason for rejecting plaintiff’s

statements, his credibility evaluation was free of harmful error.

III.   Medical Opinion Evidence

       Plaintiff next argues that the ALJ failed to give appropriate weight to the opinion of

treating physician Charles Barich, M.D., and examining physician Raymond Nolan, M.D. She

also argues that the ALJ erred in failing to resolve a conflict between the opinions of consultative

physicians Susan Moner, M.D., and Roy Brown, M.D.

       The weight given to the opinion of a physician depends on whether the physician is a

treating, examining, or nonexamining physician. Holohan v. Massanari, 246 F.3d 1195, 1202

(9th Cir. 2001) (citing 20 C.F.R. § 404.1527). If a treating or examining physician’s opinion is

not contradicted by another physician, the ALJ may only reject it for clear and convincing

reasons. Id. (treating physician); Widmark v. Barnhart, 454 F.3d 1063, 1067 (9th Cir. 2006)

(examining physician). Even if it is contradicted by another physician, the ALJ may not reject

the opinion without providing specific and legitimate reasons supported by substantial evidence




Page 9 – OPINION AND ORDER
in the record. Orn, 495 F.3d at 632; Widmark, 454 F.3d at 1066. “An ALJ can satisfy the

‘substantial evidence’ requirement by setting out a detailed and thorough summary of the facts

and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quotation omitted).

       Dr. Nolan performed a consultative examination of plaintiff in October 2016 and opined

that plaintiff should limit bending, twisting, and turning of the trunk to occasional, and lift and

carry no more than 10 pounds. Tr. 22. The ALJ rejected Dr. Nolan’s opinion because it was

rendered shortly before plaintiff underwent corrective surgery for disc reherniation, and his

“assessment reflects the claimant’s condition during this temporary exacerbation.” Tr. 22. It

was reasonable for the ALJ to assign less weight to an assessment of plaintiff’s pre-surgery

condition.

       Dr. Barich was plaintiff’s treating physician. He opined that plaintiff can work only four

hours per week and could lift only 10 pounds. Tr. 779-80. The ALJ rejected Dr. Barich’s

opinion because it was inconsistent with the longitudinal record (which showed normal

examination findings throughout the relevant period), and because Dr. Barich restricted his

limitations to a six-month period. Because a claimant’s symptoms must last for a 12-month

period to qualify as disabling, the ALJ reasonably rejected Dr. Barich’s opinion as irrelevant to

the ultimate disability determination.

       The ALJ erred in evaluation consultative physicians Drs. Moner and Brown’s opinions.

Drs. Moner and Brown reviewed the evidence and found that plaintiff could perform work, but

they disagreed as to how much plaintiff weight could lift: Dr. Moner opined that Plaintiff can lift

ten pounds frequently, whereas Dr. Brown opined that plaintiff can lift twenty pounds frequently.

Tr. 76, 87. The ALJ implicitly rejected Dr. Moner’s lifting restriction when he limited plaintiff




Page 10 – OPINION AND ORDER
to performing medium work that does not require lifting or carrying more than 25 pounds

occasionally. Tr. 19, 76, 87. The ALJ, however, provided no explanation for this finding,

stating that he credited both physicians’ opinions. The Court finds that the ALJ erred by failing

to resolve this conflict in the medical record.

II.    Remedy

       It lies within the district court’s discretion whether to remand for further proceedings or

to order an immediate award of benefits. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

“Remand for further administrative proceedings is appropriate if enhancement of the record

would be useful.      Conversely, where the record has been developed fully and further

administrative proceedings would serve no useful purpose, the district court should remand for

an immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004)

(citation and italics omitted). This “credit-as-true” rule has three steps: first, the court “ask[s]

whether the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether

claimant testimony or medical opinion”; second, if the ALJ has erred, the court “determine[s]

whether the record has been fully developed, whether there are outstanding issues that must be

resolved before a determination of disability can be made, and whether further administrative

proceedings would be useful”; and third, if the court “conclude[s] that no outstanding issues

remain and further proceedings would not be useful,” it may “find[] the relevant testimony

credible as a matter of law . . . and then determine whether the record, taken as a whole, leaves

not the slightest uncertainty as to the outcome of the proceeding.” Treichler, 775 F.3d at 1100-

01 (quotations, citations, and alterations omitted). The court may then “remand to an ALJ with

instructions to calculate and award benefits.” Garrison, 759 F.3d at 1020. If, “even though all

conditions of the credit-as-true rule are satisfied, an evaluation of the record as a whole creates




Page 11 – OPINION AND ORDER
serious doubt that a claimant is, in fact, disabled,” the court should remand for further

proceedings. Id. at 1021.

       At the first step of the credit-as-true analysis, the Court finds that the ALJ erred his

evaluation of the medical evidence, in failing to consider plaintiff’s fibromyalgia diagnosis

throughout the sequential analysis, and in failing to resolve a conflict in the consultative

physicians’ opinions. At step two, the Court finds that there remain outstanding issues to be

determined and that further administrative proceedings would be useful, specifically, to (1)

consider plaintiff’s fibromyalgia throughout the sequential analysis, (2) determine how much

weight plaintiff is capable of lifting, (3) formulate a new RFC, and (4) assess whether plaintiff

can perform jobs that exist in the national economy. Remand for an immediate award of benefits

is therefore not appropriate. Thus, Court remands this case for further proceedings in accordance

with this Opinion and Order.

                                        CONCLUSION

       For these reasons, pursuant to 42 U.S.C. § 405(g), sentence four, the Court REVERSES

the Commissioner’s decision and REMANDS this case for further administrative proceedings in

accordance with the above.

       IT IS SO ORDERED.

       DATED this 13th day of August, 2019.


                                                    /s/ Patricia Sullivan
                                                    PATRICIA SULLIVAN
                                                    United States Magistrate Judge




Page 12 – OPINION AND ORDER
